DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The pre-amendment of 11/19/2021 has been received and entered. Claims 6, 11, 15, 21-28, 30-49, and 51-57 are cancelled. Claim 58 is newly added, claims 16, 19, and 50 are amended, and claims 1-5, 7-10, 12-14, 16-20, 29, 50, and 58 are pending. 

Claim Objections
Claims 10, 17, and 58 are objected to because of the following informalities:  
Claim 10- “the outer surface” in line 3 should be revised to recite --an outer surface--,
claim 17- it appears that line 3 should recite --coupled to the second mounting device-- in that claim 16 previously recites “the second mounting device configured to releasably couple to the at least one accessory,”
 claim 58-lines 7-8: “two or mounting locations” should be changed to --two or more mounting locations--, 
line 8: insert --,-- after “electrical node”, 
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the accessory presence sensor (claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12, 17, and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 is unclear in that it recites “the power source” in line 4 of the claim. However, claim 1, from which claim 12 depends, doesn’t provide antecedent for a power source in that claim 1 recites “a power supply”. It’s not clear if “the power source” should be --a power source-- or if the recitation in claim 1 line 6 to “a power supply” should be changed to --a power source--.  This limitation is interpreted as referencing the same power device.  
For claims 17 and 18, it’s not clear which “mounting device” is referenced because claim 16 recites a first mounting device and a second mounting device.  This limitation is interpreted as reciting a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 16 are rejected under 35 U.S.C. 102a(1) as being anticipated by Harris (U.S. 2013/0191967). Harris discloses the invention as claimed. Harris teaches a helmet accessory mounting system comprising a mounting device 201 configured to couple to an outer surface of a side of a helmet 22, the mounting device 201 including a plurality of mounting locations (defined by projections 46,48 and slots 58 of rail 40) configured to releasably couple to at least one accessory 42, a plurality of mounting locations each including an electrical node 62,64, a power supply 80 coupled to the mounting device 20, and an electrical supply line 97,99 electrically coupling the power supply to each of the electrical nodes, the electrical supply line contained at least partially within the mounting device 201 (disclosed as internal wires 97,99 and shown in Figures 2 and 5). The accessory 42 is shown in Figure 4 engaged with the mounting location of the rail 40. Regarding claim 16, paragraph 30 discloses that the 1), formed as a mirror image of the left-hand configuration, may be added to the right side (second side) of the helmet 22.  The plurality of mounting locations are a first plurality of mounting locations (defined by projections 46,48 and slots 58 of rail 40) and each electrical node is a first electrical node 62,64 and the second mounting device 202 configured to couple to the outer surface of the second side of the helmet opposite the first side includes a second plurality of mounting locations configured to releasably couple to the at least one accessory, a plurality of the second plurality of mounting locations each including a second electrical node, and a second electrical supply line electrically coupling the power supply to each of the second electrical nodes and contained at least partially within the second mounting device 202. 

    PNG
    media_image1.png
    1036
    889
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Walsh (U.S. 2016/0088891). Harris discloses the invention substantially as claimed, including the mounting device 20 as in Figure 3 with a recessed retaining groove (denoted by shaded portion forming a groove surrounding rail 40 in the annotated drawing) configured to receive an accessory thereon. Paragraph 31 further discloses “rail terminals are positioned to engage contacts provided on the accessory when the accessory is mounted on the rail, so that each accessory is automatically powered when it is attached to the rail….Additionally, the rail terminals are sufficiently long to simultaneously or .  
Claims 4, 9, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Walsh, as applied to claims 1-3 and claim 16, and further in view of Celona et al. (U.S. 2010/0299814).  Harris discloses the invention substantially as claimed but doesn’t teach the at least one mounting location on the top surface of the mounting device includes a Hall Effect sensor or the mounting system comprises a sensor configured to sense a condition associated with the at least one accessory being coupled to the mounting device or an accessory presence sensor configured to sense a magnetic field associated with the at least one accessory.  Harris also doesn’t teach each electrical node includes a positive electrical contact, a negative electrical contact, a first data contact, and a second data contact each having a contact surface exposed through an outer surface of the mounting device and configured to couple to corresponding pins from the at least one accessory. Celona teaches that it is known to provide a mounting system for removable attachment of an optical/viewing device (such as night vision goggles) on a helmet, the system including a Hall Effect sensor 262 as part of pivoting member 260, the sensor disclosed as a magnet that detects the absence or presence of a sensor element in the optical device (such as when the pivoting member is manipulated to move the optical device to a flipped or stowed position, which is elevated out of the user’s line of sight when the optical . 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Walsh, as applied to claims 1-3 above, and further in view of Rogers et al. (U.S. 2011/0314594).  Harris discloses the invention substantially as claimed but doesn’t teach the at least one mounting location on the top surface of the mounting device includes a threaded recess configured to receive a fastener from the at least one accessory.  Rogers teaches a mounting device 55 as a rail 55 including threaded holes 97 which serve as mounting points for an accessory that can be threadably mounted therein. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Harris’ mounting location to include a threaded recess configured to receive a fastener from the at least one accessory in that Rogers serves as a teaching that providing a mounting device location with a threaded recess is known in the art to receive a fastener from an accessory that can be threadably mounted therein. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Walsh and Celona as applied to claims 1, 2, and 9 above, and further in view of Teetzel et al. (U.S. 2014/0020159). Harris discloses the invention substantially as claimed but doesn’t teach the contact surfaces of the positive electrical contact, the negative electrical contact, the first data contact and the second data contact are each flush with the outer surface of the mounting device. Teetzel teaches a helmet accessory mounting system with a helmet 110 including a mounting device 120 with contact surfaces 124,126 flush with an outer surface of the device 120, the device 120 configured to receive a power supply. Therefore, it would have been obvious to one of ordinary skill in the art before the effective . 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Walsh as applied to claim 1 above, and further in view of Redpath (U.S. 2014/0000013). Harris discloses the invention substantially as claimed including a power source mount configured to correspond to a receiving socket of the mounting rail. However, Harris doesn’t teach the power source mount having a concaved inner surface configured to correspond to a curvature of a rear surface of the helmet, the power source removably coupled to the power source mount. Redpath teaches a helmet 104 with battery assembly 102 attached thereto, and the mounting device 120 configured to receive an accessory 140 and electrically connected to a power source 102 including a mount with a concaved inner surface as in Figure 2a where a surface facing the helmet is concave in correspondence with the curvature of a rear surface of the helmet. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Harris’s power source mount to have a concaved inner surface configured to correspond to a curvature of a rear surface of the helmet, as taught by Redpath, such that the entire surface of the power source mount would interface with the helmet’s rear surface for secure retention thereto.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Walsh and Redpath as applied to claims 1 and 12 above, and further in view of McGovern (U.S. 2010/0083413). Harris discloses the invention substantially as claimed. However, Harris doesn’t teach the power source mount is coupled to the mounting device by an adjustable fastener configured to move the mounting device relative to the power source mount to adjust the helmet accessory mounting system to a size of the helmet. McGovern teaches a helmet with a mounting device 12 with a power source mount 46 . 
 Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Walsh and Celona as applied to claims 1, 16, and 17 above, and further in view of Teetzel et al. (U.S. 2011/0145981). Harris discloses the invention substantially as claimed. However, Harris doesn’t teach a switch in the electrical supply line, wherein the switch is closed when the sensor senses the condition associated with the accessory being coupled to the mounting device. Teetzel teaches a helmet accessory mounting system employing a magnetic proximity sensor 816 configured to be in proximity with a switch such that when the magnet is out of proximity with the switch, the goggle device unit 814 powers off to conserve battery life. The details of an electrical supply line are not disclosed; however, a power source (battery) is obviously associated with the powering off or on of the goggle device unit. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Harris’ mounting system to include a switch as part of the power actuation system for the accessory coupled to the mounting device in that Teetzel teaches the combination of a switch, sensor and electrical supply line would provide the predicted result of conserving battery life.  

Allowable Subject Matter
Claims 50 and 58 are allowed (see claim objections above).
Claims 7, 8, 20, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732